DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STANLEIGH RUSS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D14-61

                          [November 12, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No.
2012CF003311AMB.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Catherine Linton,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See State v. Leach, 170 So. 3d 56 (Fla. 2d DCA 2015).

GROSS, MAY and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.